DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Applicant has amended claims 2 and 13; and added new claims 23 and 24 in the amendment filed on 3/15/2021. Claims 2-24 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 3/15/2021 with respect to claims 2-24 have been considered but they are moot in view of the new ground(s) of rejection.

	Regarding to the Applicant’s Arguments:
With respect to the Applicant’s argument asserted, on page 7 of the Remarks that “Applicant has elected to file a terminal disclaimer under 37 C.F.R. § 1.321 to obviate the instant non-statutory double patenting rejection of the claims 2-22”.
	     In response to the Applicant’s argument, the examiner respectfully informs 	that a terminal disclaimer is not filed or found in the record and therefore the 	double patenting rejection is hereby maintained in this office action.

Claim Objections
Claim 24 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-24 of the present application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of the US Patent number 10,311,072 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter overlaps in scope.
Initially, it should be noted that the present application and US Patent number 10,311,072 B2 have the same inventive entities. The inventor and/or assignee for the US Patent and the present application are Rishab Aiyer Ghosh and Vipul Ved Prakash as the inventors and Apple Inc. as the assignee.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

	As per claims 13 and 24, the claims recite “ranking the subset of objects cited by the plurality of citations using a ranking function” which contains subject matter (i.e., the phrase “a ranking function”) which was not described or defined in the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 13, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 13 and 24, the claims recite “ranking the subset of objects cited by the plurality of citations using a ranking function” which renders the claims indefinite because it is unclear as the claims provide no guidance as base on what argument(s), attribute(s) or value(s) and how it is calculated or scored in order to be used in ranking “the subset of objects”? There appear to be missing essential elements. Clarification or correction is respectfully required.

claims 2, 13, 23 and 24, the claims 2 and 23 recite the “plurality of objects” and claims 13 and 24 recite the “subset of objects” as the results after being “selected and ranked”, however the selected and ranked “plurality of objects” and “subset of objects” render the claims as indefinite. The claims provide no guidance as how the “selected and ranked plurality of subjects and subset of objects” are being used for tangible result. Are the “selected and ranked plurality of subjects and subset of objects” presented or displayed or returned as searched results to user? There appear to be missing essential elements. Clarification or correction is respectfully required.
	
	Note, the dependent claims are also rejected because they do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 2-12 and 23 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and a terminal disclaimer is filed to overcome the double patenting as set forth in this office action.
Claims 13-22 and 24 would be allowable if rewritten or amended to overcome the objection and rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and a terminal disclaimer is filed to overcome the double patenting as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
	“identifying at least one incomplete attribute from the one or more of the plurality of objects and at least one identified attribute from the plurality of the citations corresponding to the at least one incomplete attribute from the one or more of the plurality of objects;
transferring the at least one identified attribute from the plurality of the citations to the one or more of the plurality of objects that is having the at least one incomplete attribute, wherein the attributes are applicable to the one of the plurality of objects”, as recited in the independent claims 2, 13, 23 and 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/17/2021